Opinion of the Court by
Judge Robertson;
It does not appear that the conveyance of the land of the appellee’s wife to his father was either for any valuable consideration or so acknowledged by her as to pass her title, and, consequently, his father’s reconveyance to him does not seem to have vested her title in him. But, although it is quite apparent that the subsequent conveyance of the land to Johnson by the appellee and his wife was, so far as she was concerned, superinduced by fraud and virtual coercion, yet, as Johnson was apparently a bona fide purchaser for a valuable consideration' without notice, the appellants cannot, by her representatives, since her death, reclaim the title.
But the appellants are equitably entitled to recover from the appellee their distributable interest in the amount paid to him for the land by Johnson. He has failed to show that the sale to Johnson was made to reimburse money alleged to have been advapeed to the use of the appellants and their mother. No such advance has been satisfactorily established; and if any had been made, we *259might reasonably presume that it had been refunded by the appellee’s sale of two other smaller tracts of land and by hi orris’ note for about $1,100, payable to his deceased wife as guardian.
Wherefore, the judgment dismissing the petition of the appellants is reversed, and the cause remanded for a judgment in their favor against the appellee as herein before indicated, with legal interest, from the time of payment by Johnson.